I do not concur in the opinion of the Commission which the above and foregoing memorandum opinion supplements and approves. The first time this court was directly confronted with the decisive question herein was in the case of Ross v. Groom, 90 Okla. 270, 217 P. 480, and the second paragraph of the syllabus in said case, which is the decisive question herein, was dissented to by the writer hereof. Later, in the case of Crabtree v. Bath, 102 Okla. 1, 225 P. 924, the writer hereof followed the rule to which he had previously dissented in the first above mentioned cases, but which had been declared to be the law by the court. The rule as announced concurs with the view I entertained in the case of Ross v. Groom, but it does not conform to the view expressed by the court in the cases overruled. In the opinion of the writer there is ample reason for the court to believe that the rule announced in Ross v. Groom may have been acted upon in numerous, and perhaps large, business transactions as the settled law on the decisive question involved herein, and for this reason I dissent from the opinion now approved, overruling the former cases on the doctrine of stare decisis.
I am authorized to say that Mr. Justice Mason concurs with me herein. *Page 273